DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
In line 1 of [0062], “first and second internal electrodes” should read “dielectric layer”.
In line 1 of [0072], “Each variance is then squared to calculate the standard deviation” should read “The square root of each variance is then taken to calculate the standard deviation”.
In lines 3-4 of [00110], “is less than 0.12” should read “is less than 1.10”.
In line 3 of [00111], “which exceeds 1.40” should read “which exceeds 1.35”.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 6, it is unclear how the standard deviation of thickness of the dielectric layer in each position is measured in a region of 20 µm x 14 µm of one internal electrode in a length-thickness direction (L-T) cross-section of the ceramic body. It appears that the standard deviation of thickness of the dielectric layer in each position is measured in a region of 20 µm x 14 µm of the dielectric layer in a length-thickness direction (L-T) cross-section of the ceramic body (see FIG. 4 and [0065]-[0066], noting that values of t1 to t10 corresponding to thicknesses of the dielectric layer are located in a region of dielectric layer 111 rather than in a region of one internal electrode 121). Therefore, it is not clear how the standard deviation of thickness of the dielectric layer in each position is measured in a region of 20 µm x 14 µm of one internal electrode in a length-thickness direction (L-T) cross-section of the ceramic body. For examination purposes examiner has interpreted “one internal electrode” on page 22, line 18 to read “the dielectric layer”.
Appropriate correction and clarification is required. No new matter should be added.

Double Patenting






The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of U.S. Patent No. 11,158,458 in view of Koide et al (US 10559423 and hereinafter Koide ‘423).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, U.S. Patent No. 11,158,458 claims a method of manufacturing a multilayer ceramic electronic component, comprising steps of preparing a ceramic green sheet comprising ceramic powder; forming an internal electrode pattern with a conductive paste comprising conductive metal particles and an additive on the ceramic green sheet; laminating a ceramic green sheet on which the internal electrode pattern is formed to form a ceramic laminate; and plasticizing the ceramic laminate to form a ceramic body comprising a dielectric layer and an internal electrode, wherein, when an average thickness of the dielectric layer is referred to as td and a standard deviation of a thickness of the dielectric layer in each position is referred to as σtd, while an average thickness of the internal electrode is referred to as te and a standard deviation of a thickness of a pre-determined region of any layer of the internal electrode in each position is referred to as σte (claim 7), 
	the standard deviation of the internal electrode in each position satisfies 0.048 µm ≤ σte ≤ 0.084 µm (claim 7, σte= (σte/td)*td= 0.12*0.4 µm = 0.048 µm and σte= (σte/td)*td= 0.21*0.4 µm = 0.084 µm, calculated from the ratio (σte/td) of the standard deviation of the internal electrode in each position to the average thickness of the dielectric layer in each position satisfying 0.12 ≤ σte/td ≤ 0.21, while an average thickness of the dielectric layer in each position is 0.4 µm). U.S. Patent No. 11,158,458 fails to claim a ratio (σte/σtd) of the standard deviation of the internal electrode in each position to the standard deviation of the thickness of the dielectric layer in each position satisfies 1.10 ≤ σte/σtd ≤ 1.35.
	 Koide '423 discloses when a standard deviation of a thickness of the dielectric layer in each position is referred to as σtd (σ, see Column 11, Lines 22-28), a value of σtd satisfies 75 nm ≤ σtd ≤ 98 nm, which in terms of µm is 0.075 µm ≤ σtd ≤ 0.098 µm (see Table 2, Examples 15 and 13), while an average thickness of the dielectric layer in each position is 0.4 µm (seen in Table 2, Examples 13-15).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the dielectric layer have a standard deviation of thickness parameter, as taught by Koide '423, thus obtaining a ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfying 1.10 ≤ σte/σtd ≤ 1.35 (σte/σtd  = 0.084 µm/0.075 µm = 1.12), in order to provide a multilayer ceramic electronic device having a sufficient reliability even if it is thinned (Column 1, Lines 41-43).

	In regards to claim 2, U.S. Patent No. 11,158,458 further claims wherein the average thickness of the dielectric layer and the internal electrode is an average thickness of the ceramic body in a length-thickness (L-T) direction cross-section cut in a central portion in a width (W) direction (claim 8).

	In regards to claim 3, U.S. Patent No. 11,158,458 further claims wherein the average thickness of the internal electrode is 0.41 µm or less (claim 9).

	In regards to claim 4, U.S. Patent No. 11,158,458 further claims wherein the average thickness of the dielectric layer is 0.4 µm or less. (claim 7)

	In regards to claim 5, U.S. Patent No. 11,158,458 further claims wherein the standard deviation of thickness of the internal electrode in each position is measured in a region of 20 µm x 14 µm of one internal electrode in a length-thickness direction (L-T) cross-section of the ceramic body, and is a standard deviation of a thickness of the internal electrode in at least 10 positions at an interval of 10 nm or less (claim 10).

	In regards to claim 6, U.S. Patent No. 11,158,458 claims wherein the standard deviation of thickness of the internal electrode in each position is measured in a region of 20 µm x 14 µm of one internal electrode in a length-thickness direction (L-T) cross-section of the ceramic body, and is a standard deviation of a thickness of the internal electrode in at least 10 positions at an interval of 10 nm or less (claim 10). Claim 7 of U.S. Patent No. 11,158,458 fails to claim the standard deviation of thickness of the dielectric layer in each position being measured in a region of the dielectric layer. 
Koide '423 discloses the standard deviation of thickness of the dielectric layer in each position being measured (Column 11, Lines 22-28).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the standard deviation of thickness of the dielectric layer in each position is measured in a region of 20 µm x 14 µm of the dielectric layer in a length-thickness direction (L-T) cross-section of the ceramic body, as taught by Koide '423, in order to calculate a standard deviation of the dielectric layers (Column 11, Lines 22-28).

	In regards to claim 7, Claim 7 of U.S. Patent No. 11,158,458 fails to claim wherein the ceramic body comprises at least 200 dielectric layers with corresponding internal electrodes.
However, Koide '432 further discloses wherein the ceramic body comprises at least 200 dielectric layers with corresponding internal electrodes (see Column 10, Lines 34-36).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the ceramic body comprises at least 200 dielectric layers with corresponding internal electrodes, as taught by Koide '423, in order to adjust the capacitance of the electronic component.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/726885 in view of Koide ‘423. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, Application No. 17/726885 claims a method of manufacturing a multilayer ceramic electronic component, comprising the step of to form a ceramic body comprising a dielectric layer and an internal electrode (claim 1), 
	wherein, when an average thickness of the dielectric layer is referred to as td and a standard deviation of a thickness of the dielectric layer in each position is referred to as σtd, while an average thickness of the internal electrode is referred to as te and a standard deviation of a thickness of a pre-determined region of any layer of the internal electrode in each position is referred to as σte, a ratio (σte/σtd) of the standard deviation of the internal electrode in each position to the standard deviation of the thickness of the dielectric layer in each position satisfies 1.10 < σte/σtd < 1.35 (claim 2 as dependent of claim 1).
	Claim 1 of Application No. 17/726885 fails to claim preparing a ceramic green sheet comprising ceramic powder; forming an internal electrode pattern with a conductive paste comprising conductive metal particles and an additive on the ceramic green sheet; laminating a ceramic green sheet on which the internal electrode pattern is formed to form a ceramic laminate; plasticizing the ceramic laminate.
	Koide ‘423 discloses preparing a ceramic green sheet comprising ceramic powder (described in Column 10, Lines 4-6 & 23-26); forming an internal electrode pattern with a conductive paste comprising conductive metal particles and an additive (ethyl cellulose resin – Column 10, Lines 16-17) on the ceramic green sheet (described in Column 10, Lines 13-18 & 27-31); laminating a ceramic green sheet on which the internal electrode pattern is formed to form a ceramic laminate; plasticizing the ceramic laminate (described in Column 10, Lines 32-41).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to manufacture the multilayer ceramic electronic component of Application No. 17/726885 with the steps of preparing a ceramic green sheet comprising ceramic powder; forming an internal electrode pattern with a conductive paste comprising conductive metal particles and an additive on the ceramic green sheet; laminating a ceramic green sheet on which the internal electrode pattern is formed to form a ceramic laminate; plasticizing the ceramic laminate, as taught by Koide ‘423, in order to provide a multilayer ceramic electronic device having a sufficient reliability even if it is thinned (Column 1, Lines 41-43).
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20220204798 – [0236]
US20200335279 – [0079]
US20190267189 – Abstract

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848    

/David M Sinclair/Primary Examiner, Art Unit 2848